t c memo united_states tax_court stuart m smith jr petitioner v commissioner of internal revenue respondent docket no filed date stuart m smith jr pro_se alvin a ohm for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined the following deficiencies and additions to tax relating to petitioner's federal income taxes year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issues for decision are whether petitioner is liable for income and self-employment taxes relating to reconstructed self-employment_income and additions to tax findings_of_fact petitioner resided in dallas texas at the time his petition was filed during the years in issue petitioner worked in both permanent and temporary positions for various businesses petitioner received dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure of wages interest_income and unemployment_compensation relating to and respectively petitioner did not file tax returns for any of the years in issue on date petitioner submitted a pre-employment questionnaire questionnaire to jakes’ temps on the questionnaire petitioner listed several previous employers petitioner stated that he worked for pro staff during and - - for perrier group of america during and at the time he made his determinations respondent had no record e no forms w-2 or of petitioner’s working for either of these businesses petitioner failed to provide respondent with any information relating to his income respondent using as the base_year reconstructed petitioner’s gross_income relating to through by applying the consumer_price_index cpi method to through and subtracting income reported on forms w-2 and on date respondent mailed petitioner notices of deficiency in which respondent determined that petitioner received self-employment_income of dollar_figure dollar_figure dollar_figure and dollar_figure relating to and respectively and was liable for income_tax and pursuant to sec_1401 self-employment_tax opinion rt reconstructed self-employment_income generally a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination 1s erroneous see 290_us_111 the court_of_appeals for the fifth circuit where an appeal would lie has recognized however that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence - - supporting its determination 932_f2d_1128 5th cir affg in part and revg and remanding in part tcmemo_1990_68 if the presumption of correctness does not apply respondent’s determination will be deemed arbitrary and he will bear the burden of proving it correct see 46_f3d_382 5th cir affg in part and revg and remanding in part tcmemo_1992_168 thus respondent must establish that he had predicate evidence for his determinations that petitioner received self- employment income relating to through respondent has established that he had predicate evidence l e the questionnaire for his determinations that petitioner received self-employment_income in and the presumption of correctness is applicable and petitioner failed to present sufficient evidence establishing that these determinations are erroneous accordingly we sustain respondent’s determinations relating to petitioner’s income and self-employment_tax deficiencies relating to and respondent failed however to establish that he had predicate evidence for his determinations that petitioner ' respondent citing 117_f3d_785 5th cir contends that he does not have to establish predicate evidence for these determinations we disagree the holding in parker applies only to commissioner’s determinations relating to income reported by third-party payors see id pincite holding that respondent has no duty to investigate third- party payment reports that are not disputed by the taxpayer received self-employment_income in and see eg senter v commissioner tcmemo_1995_311 concluding that respondent failed to provide predicate evidence to support her deficiency determinations based on cpi calculations therefore respondent has the burden of coming forward with evidence to establish the existence and amount of any deficiency see 73_tc_394 respondent failed to present any evidence relating to these determinations accordingly we do not sustain respondent’s determinations relating to petitioner’s income and self-employment_tax deficiencies relating to and il additions to tax respondent determined that petitioner is liable pursuant to sec_665l a and for additions to tax for failure_to_file timely federal_income_tax returns and to make estimated_tax payments respectively relating to the years in issue petitioner failed to present any evidence relating to these issues accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant or meritless to reflect the foregoing decision will be entered under rule
